                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 19-15823-jps
Brandon McConville                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: athre                        Page 1 of 1                          Date Rcvd: Nov 04, 2019
                                      Form ID: pdf853                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 06, 2019.
db             +Brandon McConville,   6264 Gale Drive,   Seven Hills, OH 44131-3125

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Nov 04 2019 23:38:53
                 PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Bank of America, N.A.
cr                Kent State University
*                +Brandon McConville,   6264 Gale Drive,   Seven Hills,, OH 44131-3125
                                                                                                                    TOTALS: 2, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 06, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 4, 2019 at the address(es) listed below:
              John R. Cummins    on behalf of Creditor   Bank of America, N.A. amps@manleydeas.com
              Keith D. Weiner    on behalf of Creditor   Kent State University bankruptcy@weinerlaw.com
              Robert D. Barr    barr-trustee@koehler.law, rdb@trustesolutions.net
              Stephen R. Franks    on behalf of Creditor   Bank of America, N.A. amps@manleydeas.com
              Todd A. Bobka   on behalf of Debtor Brandon McConville tbobka@bnblawyers.com,
               notices@uprightlaw.com
                                                                                             TOTAL: 5




          19-15823-jps          Doc 15       FILED 11/06/19            ENTERED 11/07/19 00:22:24                    Page 1 of 4
  IT IS SO ORDERED.

  Dated: 4 November, 2019 10:01 AM




                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

  In re:                                               Case No.: 19-15823

  Brandon McConville                                   Chapter 7

                                                      Judge Jessica E. Price Smith
           Debtor(s).                                 *****************
                                                        ORDER GRANTING MOTION FOR
                                                            RELIEF FROM STAY AND
                                                      ABANDONMENT (FIRST MORTGAGE)
                                                                 (DOCKET NO. 10)

                                                       2010 Audi S4, VIN#
                                                       WAUBGAFLXAA153411


           This matter came to be considered on the Motion for Relief from Stay and Abandonment

  (the "Motion") filed by Bank of America, N.A. ("Creditor") (Docket 10). Creditor has alleged

  that good cause for granting the Motion exists, and that Brandon McConville (''Debtor''), counsel

  for the Debtor, the Chapter 7 Trustee, and all other necessary parties were served with the

  Motion and with notice of the hearing date of the Motion. No party filed a response or otherwise




  19-035346_RKS



19-15823-jps     Doc 15     FILED 11/06/19       ENTERED 11/07/19 00:22:24            Page 2 of 4
  appeared in opposition to the Motion, or all responses have been withdrawn. For these reasons,

  it is appropriate to grant the relief requested.

          IT IS, THEREFORE, ORDERED that the Motion is granted. The automatic stay

  imposed by § 362 of the Bankruptcy Code is terminated with respect to the Creditor, its

  successors and assigns.

          IT IS FURTHER ORDERED that the Chapter 7 Trustee is authorized and directed to

  abandon the property described as 2010 Audi S4, VIN# WAUBGAFLXAA153411.

                                                     ###


  SUBMITTED BY:

  /s/Stephen R. Franks
  Stephen R. Franks (0075345)
  Edward H. Cahill (0088985)
  Adam B. Hall (0088234)
  John R. Cummins (0036811)
  Karina Velter (94781)
  Sarah E. Barngrover (28840-64)
  Manley Deas Kochalski LLC
  P.O. Box 165028
  Columbus, OH 43216-5028
  Telephone: 614-220-5611
  Fax: 614-627-8181
  Attorneys for Creditor
  The case attorney for this file is Stephen R. Franks.
  Contact email is srfranks@manleydeas.com

  Copies to:

     Office of U.S. Trustee, Northern District of Ohio, Party of Interest, (Registered
     address)@usdoj.gov

     Robert D Barr, Chapter 7 Trustee, rbarr@dsb-law.com(notified by ecf)

     Todd A. Bobka, Attorney for Brandon McConville, tbobka@bnblawyers.com(notified by ecf)

     Brandon McConville, 6264 Gale Drive, Seven Hills, OH 44131
     (notified by regular US Mail)




19-15823-jps     Doc 15      FILED 11/06/19          ENTERED 11/07/19 00:22:24           Page 3 of 4
19-15823-jps   Doc 15   FILED 11/06/19   ENTERED 11/07/19 00:22:24   Page 4 of 4
